United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Rouses Point, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1548
Issued: February 16, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 7, 2017 appellant, through counsel, filed a timely appeal from February 27 and
April 13, 2017 merit decisions of the Office of Workers’ Compensation Programs (OWCP). The
appeal was docketed as No. 17-1548.
Appellant, then a 52-year-old special agent, filed an occupational disease claim (Form
CA-2) on February 16, 2016 alleging that he developed numbness and pain in his right upper
extremity due to factors of his federal employment. In a checklist for evidence required in
support of a claim for work-related carpal tunnel syndrome (Form CA-35H) dated February 16,
2016, appellant elaborated as to duties of his employment, hobbies, and symptoms. He stated
that he had worked as a special agent with the employing establishment since 2000, and that
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

duties of this position included daily, extensive writing of reports, preparing court documents,
writing subpoenas and search warrants, extensive record searches on a computer, and writing
memoranda. Appellant also noted that he had to participate in firearms, handcuffing, and arrest
techniques training.
By decision dated May 18, 2016, OWCP denied appellant’s claim. It explained that his
claim was denied because he had failed to respond to the questionnaire contained in the
development letter of March 17, 2016 and had therefore failed to establish the alleged factors of
employment. OWCP noted that, while appellant had identified use of a computer as a factor of
employment, he had not indicated the frequency and duration of the tasks on a computer alleged
to cause his condition.
On June 3, 2016 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. The hearing was held on January 23, 2017. At the hearing,
appellant explained that his position required handwriting and typewriting extensive reports
daily. He stated that he performed these tasks for the entire day at his desk with a computer.
Appellant further explained that he underwent firearms training and defensive tactics training
once a year, and was a firearms instructor for 10 years.
By decision dated February 27, 2017, the hearing representative affirmed OWCP’s
May 18, 2016 decision. She found that appellant’s treating physician had not submitted a wellrationalized report regarding causal relationship.
On March 15, 2017 appellant, through counsel, requested reconsideration. By decision
dated April 13, 2017, OWCP denied modification of the February 27, 2017 decision. It found
that the hearing representative had modified the denial of appellant’s claim from the third
element, “Fact of Injury,” to a denial based on the fifth element “Causal Relationship.” OWCP
thereafter denied modification of the prior decision as the newly submitted evidence did not
establish causal relationship.
The Board has duly considered the matter and notes that section 8124(a) of the Federal
Employees’ Compensation Act2 (FECA) and section 10.126 of the implementing regulations3
require that final decisions of OWCP contain findings of fact and a statement of reasons. A
decision denying a claim for benefits should contain a correct description of the basis for the
denial in order that the parties of interest have a clear understanding of the precise defect of the
claim and the kind of evidence which would overcome it.4 The Board finds that OWCP’s
February 27, 2017 decision was incomplete as it did not make findings regarding the third
element of “Fact of Injury.” Appellant was therefore not apprised of the factors of employment
which were accepted by OWCP. The medical evidence submitted in support of causal
relationship could therefore not be properly evaluated in any subsequent decision to determine
whether it supported causal relationship between the diagnosed condition and the accepted
2

5 U.S.C. § 8124.

3

20 C.F.R. § 10.126.

4

Patrick Michael Duffy, 43 ECAB 280 (1991); L.R., Docket No. 15-0235 (issued December 21, 2015).

2

factors of employment. Because the February 27, 2017 decision does not contain a completed
description of the basis for the denial of the claim or the findings of fact reached therein, the
Board finds that OWCP has not fulfilled its responsibility under section 8124 of FECA.
IT IS HEREBY ORDERED THAT the April 13 and February 27, 2017 decisions of
the Office of Workers’ Compensation Programs be set aside and the case remanded to further
action consistent with this decision.
Issued: February 16, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

